Citation Nr: 0934462	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical 
spondylosis with bilateral shoulder impingement (a neck and 
shoulder disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from July 1945 to June 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and July 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

In November 2006, the Veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.

The Veteran submitted a timely notice of disagreement with 
the RO's July 2005 denial of his claim for service connection 
for posttraumatic stress disorder (PTSD).  However, in an 
April 2007 rating decision, the RO granted service connection 
for PTSD.  The RO's action represents a full grant of the 
benefits sought as to this matter.  As such, the Board will 
confine its consideration to the issue as set forth on the 
title page.

In June 2009, the Veteran submitted additional pertinent 
medical evidence in the form of a March 2009 VA treatment 
record.  In an August 2009 statement, the representative 
offered a conditional waiver of initial RO review of this 
evidence.  A conditional waiver, however, is not a waiver.  
See 38 C.F.R. § 20. 1304(c) (2008).  

Nevertheless, this decision addresses only whether the 
evidence submitted is new and material.  Because the claim is 
reopened, and development not yet complete, the remainder of 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the Veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1.  A June 1998 rating decision denied entitlement to service 
connection for cervical spondylosis with a bilateral shoulder 
impingement on the basis that the evidence did not show a 
diagnosed chronic neck and shoulder disorder related to 
active duty.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
June 1998 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a neck and shoulder disorder.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the claim of 
entitlement to service connection for cervical spondylosis 
with a bilateral shoulder impingement is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence presented since the June 1998 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for a neck and 
shoulder disorder, and then remands the appeal, an exhaustive 
analysis of VA's attempt to comply with these statutes is not 
in order.  As this claim is, in fact, being reopened and 
service connection is being remanded, any potential violation 
of the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(VCAA notice requirements with respect to reopening claims) 
is rendered moot.

II. New and Material Evidence 

A June 1998 rating decision denied entitlement to service 
connection for cervical spondylosis with bilateral shoulder 
impingement finding that there was no evidence that the 
Veteran had a post service chronic neck and shoulder 
disability due to service.  The Veteran did not appeal.  
Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's claim was received 
in August 2004.  The evidence added to the record since the 
June 1998 rating decision includes VA and private medical 
records and examination reports, dated from 2004 to 2009, and 
oral and written statements from the Veteran in support of 
his claim.  Amongst these is a September 2004 signed 
statement from Thomas B. Cowan, M.D., which notes the 
Veteran's report of injuring his back in 1946 during service 
when he was hit by a truck.  The Veteran said that he was 
thrown in a ditch, injured his neck, and was told he 
"dislocated" it.  The Veteran reported a history of chronic 
neck pain since 1946 with multiple treatments.  Dr. Cowan 
noted the Veteran's missing service treatment records and 
that he last saw him in 1997 when he had marked 
osteoarthritis of his cervical spine and chronic neck and 
shoulder pain.  Upon physical examination, the clinical 
impression was that the Veteran had severe cervical 
osteoarthritis and spondylosis related in part to his injury 
in 1946.  Dr. Cowan further stated that he had known the 
Veteran for several years and his history never changed.  
According to Dr. Cowan, "there is a direct relationship" 
between the Veteran's injuries described in 1946 and his 
chronic pain.  

The evidence added to the record since the June 1998 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the denial 
was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability related to service, the September 2004 medical 
statement from Dr. Cowan, reflecting a diagnosis of severe 
cervical osteoarthritis and spondylosis related in part to 
the Veteran's 1946 injury relates to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for a neck and 
shoulder disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cervical spondylosis 
with a bilateral shoulder impingement is reopened.


REMAND

The Veteran seeks service connection for a neck and bilateral 
shoulder disorder.  In written statements in support of his 
claim, and during his November 2006 personal hearing at the 
RO, he indicated that, in approximately the spring of 1946 
while on maneuvers in Carrara, Italy, he was hit in the back 
by an Army truck and fell into a ditch.  He further reported 
that, while being helped out of the ditch, his neck was 
grabbed and twisted.  At the time, the Veteran indicated that 
he was a squad leader and did not want to miss maneuvers so 
he delayed seeking medical attention until the end of the 
day.  He testified that he completed clinic paperwork and was 
treated with "pills" (see hearing transcript at page 2).

Some of the Veteran's service records may have been destroyed 
in a fire, according to a May 2005 record from the National 
Personnel Records Center.  However, the available service 
treatment records are not referable to a neck and shoulder 
disorder.  When the appellant was examined for discharge in 
May 1947, neither a spine nor a shoulder abnormality was 
noted.

The Veteran has stated that shortly after service discharge 
he dislocated his neck, sought chiropractic treatment but has 
been unable to obtain those medical records.  Private medical 
records dated in 1981 include results of cervical x-rays that 
showed C4-C6 degenerative joint disease.

In December 1996, Dr. Cowan examined the Veteran for 
complaints of neck pain.  The Veteran related his neck 
stiffness and pain to an accident during active duty in World 
War II when he fell into a ditch.  It was noted that he had 
some cervical spine complaints that were later diagnosed as 
"dislocations" by a chiropractor.  In January 1997, 
degenerative spondylolisthesis was noted and, in August 1997, 
Dr. Cowan speculated that the Veteran appeared to have left 
shoulder rotator cuff tendinitis.

In the September 2004 written statement, Dr. Cowan opined 
that he believed that "there [was] a direct relationship" 
between the Veteran's 1946 injury and his chronic pain.

A March 2009 VA outpatient record indicates that x-rays 
showed severe cervical spondylosis with disc space narrowing 
and foraminal stenosis.  As noted above, this record was 
submitted directly to the Board without either initial 
consideration by the RO, or full waiver of that review by the 
Veteran.  Hence, further development is required.  38 C.F.R. 
§ 20.1304 (2008).

Finally, in the interest of due process the Veteran's claims 
file should be reviewed by a physician to determine the 
etiology of any diagnosed neck or shoulder, including whether 
such a disorder is consistent with the circumstances of 
injury described by the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from July 2004 to 
the present.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.  Then, the Veteran's claims file is to 
be forwarded for review by VA orthopedist 
to determine the etiology of any diagnosed 
neck and bilateral shoulder disorder.  An 
examination may be conducted if deemed 
necessary, but is not required. Based on a 
through review of the claims file and any 
examination findings, the examiner is to 
address the following.

Does the Veteran have a chronic neck 
and shoulder disorder?  If so, what 
is it?

If the physician-reviewer determines 
that the Veteran has a diagnosed neck 
and bilateral shoulder disorder, the 
examiner is to opine whether it is at 
least as likely as not, i.e., is 
there a 50/50 chance, that the 
diagnosed disorder is related to the 
Veteran's military service and 
consistent with his report of being 
hit by a truck and thrown in a ditch 
in service.  The physician-reviewer 
is to address the September 2004 
opinion rendered by Dr. Thomas Cowan 
to the effect that that "there is a 
direct relationship" between the 
Veteran's reported 1946 injury and 
his chronic pain.

A complete rationale must be provided 
for any opinion expressed.  If the 
physician-examiner is unable to give 
an opinion without resorting to 
speculation, an explanation at to why 
should be provided.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC should 
adjudicate the claim of entitlement to 
service connection for cervical 
spondylosis with a bilateral shoulder 
impingement on the merits.  If any benefit 
sought is not granted, the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


